DETAILED ACTION
This Non Final Office Action is in response to the arguments, amendments, and Request for Continued Examination filed December 15, 2020.
Claims 2, 4, 7, 9, 11, 14, 16, 18, and 21 are cancelled.
Claims 1, 5, 8, 12, 15, and 19 have been amended.
Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
The independent claims (1, 8, and 15) are directed towards receiving an indication of an upcoming or outstanding inquiry automatically commencing monitoring electronic informational source of an individual, determining a score associated with a mental state of the individual prior to the individual responding to the inquiry, and analyzing in respect to a threshold to either generate a recommended communication to a second individual or provide the inquiry without generating the recommended communication, and then providing feedback based on the inquiry as to what the initiatives are accomplishing. This could be interpreted as a manager observing an employee prior to having a yearly performance review, noticing and judging that the employee is crying or extremely frustrated, and the manager deciding to reschedule the performance review to a different day. Alternatively, if the employee seems jovial or not within an extreme emotional state then proceeding with the employee review without rescheduling. Another interpretation can be clinical psychologist noticing a patient is on edge or nervous and the psychologist deciding not to 
Step 2(a)(II) analysis considers the additional elements in regards to transforming the abstract idea into a practical application. The additional elements of the independent claims are “electronic informational source”, “signal indicative of the recommended communication”, “at least one processor”, and “computer-readable storage medium having computer-
Examiner notes that the score associated with the emotional state is not described with any additional structure for monitoring, but wanted to address the element in regards to transforming into a practical application. The monitoring and determining a score associated with a mental state is just a generic sensor monitoring system that is described in paragraphs [15-17] and figures 1-3.  The sensors described are merely generic sensors to implement the abstract idea of determining a score (heart rate and blood pressure are examples of analyzed and deterministic aspects for the mental state). Further, the inputs are happening outside the scope of the invention. The physiological and facial are passively claimed limitations that are not directed towards the system claiming the facial and physiological inputs. Refer to MPEP 2106.05(f) and 2106.05(h). Further, Applicant discloses [Arguments filed April 10, 2020 pages 9-10] that the score analysis associated with a mental state is well-known and understood within the art. Applicant provides several instances of prior art and systems that analyze 
In terms of the amended claim elements regarding the identifying a presence, displaying the inquiry, and receiving facial information, these elements are additional elements that will be considered here. The amended claim elements are directed towards additional elements of receiving facial information of an employee within a workplace using a camera. The additional elements of the facial information and camera are described in paragraphs [46-51 and 58-62]. The originally filed description of the additional elements merely discuss the elements as generic technological elements to apply the abstract idea. The camera and facial information are merely gathering information for the system to use within the generic analysis step of mental state. The above analysis considered the mental state score and according to Applicant the mental state score is a known method and thus receiving information through a generic camera for facial information is merely providing the collecting step within a generic analysis technique. In regards to the displaying step, this is merely insignificant extra-solution activity. Displaying the inquiry is merely using a generic computer function as the intended purpose. Having a computer interface display information is merely providing the data based on the generic collection and analysis steps performed. There is no transformation of the 
Step 2(b) analysis considers the additional elements in regards to being significantly more than the abstract idea. The additional elements of the independent claims are “electronic informational source”, “signal indicative of the recommended communication”, “at least one processor”, and “computer-readable storage medium having computer-readable program code portions stored therein”. The additional elements are described in the originally filed specification paragraphs [17, 72, 77, and 80-85] and figures 1-3. Based on the above considered passages, the additional elements are merely generic technological elements that are claimed to apply the abstract idea. There is no improvement to the technology or the technological environment and the elements are merely for performing the abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h).  
Examiner notes that the score associated with the emotional state is not described with any additional structure for monitoring, but wanted to address the element in regards to being significantly more than the abstract idea. The monitoring and determining a score associated with a mental state is just a generic sensor monitoring system that is described in paragraphs [15-17] and figures 1-3.  The sensors described are merely generic sensors to implement the abstract idea of determining a score (heart rate and blood pressure are examples of analyzed and deterministic aspects for the mental 
In terms of the claim elements regarding the identifying a presence, displaying the inquiry, and receiving facial information, these elements are additional elements that will be considered here. The amended claim elements are directed towards additional elements of receiving facial information of an employee within a workplace using a camera. The additional elements of the facial information and camera are described in paragraphs [46-51 and 58-62]. The originally filed description of the additional elements merely discuss the elements as generic technological elements to apply the abstract idea. The inputs are happening outside the scope of the invention. The physiological and facial are passively claimed limitations that are not directed towards the system claiming the facial and physiological inputs. The camera and facial information are merely passively gathering information for the system to use within the generic analysis step of mental state. The above analysis considered the mental state score and according to Applicant the mental state score is a known method and thus receiving information through a generic camera for facial information is 
Dependent claims 3, 5, 6, 10, 12, 13, 17, 19, and 20 are directed towards further aspects of the identified abstract idea without claiming further additional elements beyond what was considered for the independent claims. The dependent claims are directed towards causing the inquiry to be provided if the score is below the threshold after generating the recommended communication; determining the score based on facial information, or electronic messages (which the score and analysis aspects were discussed with regards to the independent claims); and that the recommended communication is associated with the inquiry. The dependent claims are further elements of the above abstract idea of having a rules-based system with generic technological elements implementing a mental state score for determining when an inquiry is presented to a user. This is merely a system directed towards having rules that a person of a certain emotion (of any and all emotions on a spectrum) 
The claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application, therefore, claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 USC 101 for being directed towards non-statutory subject matter

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger et al [2008/0091515], hereafter Thieberger, in view of Besner [2015/0242780], further in view of Kong et al [2014/0114824].
Regarding claim 1, Thieberger discloses a method, by one or more processors, for receiving feedback from individuals, comprising: 
responsive to identifying the at least one individual is present in the workspace, automatically commencing, by the one or more processors, monitoring at least one electronic informational source of the at least one individual (Paragraphs [67-78]; Thieberger discloses that the system determines the emotional state of a group (or other work-related groupings such as department, subgroups, or specific users) can be assessed automatically based on an event (interpreted as an inquiry of at least one individual is upcoming). The indication that an inquiry is upcoming has the system monitor employee information prior to the scheduled announcement (first statistical data) and then immediately after the announcement (second statistical data) such that the interpretation is through the information is collected commencing monitoring of the individual/group of employees. The emotional state is derived from monitoring different elements and Thieberger discloses facial recognition collection [4-10 and 230-241].); 
the at least one electronic informational source includes the facial information and physiological information, inclusive of vital sign measurements as captured by sensors of a wearable device worn by the at least one individual (Paragraphs [230-241]; Thieberger discloses that the ; 
responsive to monitoring the at least one individual, determining, by the one or more processors, a score associated with a mental state of the at least one individual regarding responding to the inquiry prior to the at least one individual responding to the inquiry; wherein the score associated with the mental state of the at least one individual is determined according to data monitored from the at least one electronic informational source (Fig 3 and paragraphs [79-95]; Thieberger discloses that based on the gathered emotional data that a score is determined associated with the event that triggered the monitoring. Thieberger discloses that the emotional states and scores can be associated and determined through various stages (before an event and after an event [76]).); 
when the determined score is below a predetermined threshold, withholding the inquiry from being provided to the at least one individual and generating a signal indicative of a recommended communication with the at least one individual; wherein generating the signal indicative of the recommended communication comprises automatically transmitting, by the2AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATION Appl. No.: 15/723,650one or more processors, an electronic message to at least one second individual indicating the recommended communication between the at least one second individual and the at least one individual should be performed ; 
causing, by the one or more processors, the inquiry to be provided to the at least one individual on a user interface of a display subsequent to the recommended communication being performed; wherein when the determined score is above the predetermined threshold, the causing of the inquiry to be provided to the at least one individual is automatically performed without the generating of the signal indicative of the recommended communication (Paragraphs [80-95 and 164-169]; Thieberger discloses that if the score is above a threshold then no modification is to be made interpreted as automatically performed without the generating of the signal indicative of the recommended communication which also interprets within the “subsequent to the recommended communication” as there is no communication thus the system is always subsequent to the recommended communication.), and 

Besner teaches responsive to receiving an indication that an inquiry of at least one individual is upcoming or currently outstanding wherein the inquiry comprises a first instance of a survey or questionnaire (Paragraphs [43-54]; Besner teaches that an employee feedback system can display and provide an employee feedback/survey on an employee computing device.) 
The combination is through the employee feedback survey launching via a button through which the employee launces an inquiry as taught by Besner (Fig 5 and paragraphs [50-51]) that in combination would be disabled/enabled by the emotional state as interpreted through Thieberger. This would allow a survey to be taken by an employee that is not too angry or upset by external bias or emotions (Thieberger discloses that the system can detect emotion based on an article that a user has recently viewed [78]). Thus the employee survey will have better data related to the feedback desired that is unaffected by external forces within/outside the workplace.)
responsive to completing the inquiry by that at least one individual, receiving, by the one or more processors, feedback associated with the inquiry from the at least one individual and automatically generating a feedback indication displayed in a subsequent inquiry provided to the at least one individual, wherein the feedback indication is representative of changes or additions to the workspace caused responsive to the feedback associated with the inquiry (Paragraphs [55-62]; Besner teaches a feedback element that provides response statistics and analysis based on employee survey results. The interpretation of the “automatically” is that a webpage is provided for the employee and thus within the example of email provided within the originally filed specification [72].
Examiner notes that what the feedback contains is non-functional descriptive material. Besner teaches a feedback component and that the feedback represent “changes or additions to the workspace caused responsive to the feedback associated” does not alter or change system. The functional requirement is a feedback indication and Besner teaches that within the interpretation. Refer to MPEP 2111.05.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the emotional state scoring system for determining and notifying at different stages of an event of Thieberger to have the event be an employee survey and provide feedback from the inquiry to show the feedback of the inquiry as taught by Besner since the claimed invention is merely a combination of old elements and the element would have performed the same function as it did 
Therefore, from this teaching of Besner, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the emotional state scoring system for determining and notifying at different stages of an event of Thieberger to have the event be an employee survey and provide feedback from the inquiry to show the feedback of the inquiry as taught by Besner for the purposes of an angry employee might not provide the most accurate assessment for a survey regardless of true feelings about the program thus knowing the mental/emotional state of an employee before gathering feedback would be beneficial to modify or change the survey or timing of delivery.

Kong teaches identifying a presence of the at least one individual, specific to the inquiry, in a workspace according to facial information detected by a facial recognition operation performed using a camera of a device associated with the at least one individual responsive to identifying the at least one individual is present in the workspace (Paragraphs [33-37]; Kong teaches that a workplace clock-in/clock-out system using biometric information such as facial information. This would be in combination of Thieberger disclosing that the mental state system monitors through cameras such as cameras located on an employee monitor. This in combination would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that whatever analysis is provided is applied to the proper employees (ensuring no misattribution of a low emotional state is tied to an absent employee).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mental state facial monitoring system of the combination to include the ability for the facial information to identify employees and to clock-in the employee as taught by Kong since the claimed invention is merely a combination of old elements and in the combination each element would have performed the 
Therefore, from this teaching of Kong, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mental state facial monitoring system of the combination to include the ability for the facial information to identify employees and to clock-in the employee as taught by Kong for the purposes of this would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that whatever analysis is provided is applied to the proper employees (ensuring no misattribution of a low emotional state is tied to an absent employee).
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein when the determined score is below the predetermined threshold, the causing of the inquiry to be provided to the at least one individual is performed after the generating of the signal indicative of the recommended communication (Paragraphs [135-143]; Thieberger discloses that the user has viewing access based on the score .  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein the determining of the score is further based on electronic messages associated with the at least one individual (Paragraphs [4-10 and 220-239]; Thieberger discloses different methods that include user text inputs (interpreted as messages) into the system.).  
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein the recommended communication is associated with the inquiry (Paragraphs [90-95 and 135-143]; Thieberger discloses that a notification can be sent to a second user to modify in regards to a user being a score associated with the emotional/mental state. The modification can include what the user has access to view based on the score emotional state of the user. This access is interpreted as the user having access to the inquiry of Besner and the view is the modified viewing and allowing of access to the survey until the user is below the threshold.).
Regarding claim 8, Thieberger discloses a system for receiving feedback from individuals, comprising: at least one processor that (Paragraphs [97 
responsive to identifying the at least one individual is present in the workspace, automatically commences, by the at least one processor, monitoring at least one electronic informational source of the at least one individual (Paragraphs [67-78]; Thieberger discloses that the system determines the emotional state of a group (or other work-related groupings such as department, subgroups, or specific users) can be assessed automatically based on an event (interpreted as an inquiry of at least one individual is upcoming). The indication that an inquiry is upcoming has the system monitor employee information prior to the scheduled announcement (first statistical data) and then immediately after the announcement (second statistical data) such that the interpretation is through the information is collected commencing monitoring of the individual/group of employees. The emotional state is derived from monitoring different elements and Thieberger discloses facial recognition collection [4-10 and 230-241].); 
the at least one electronic informational source includes the facial information and physiological information, inclusive of vital sign measurements as captured by sensors of a wearable device worn by the at least one individual (Paragraphs [230-241]; Thieberger discloses that the system analyzes emotional state using facial information and touch based ; 
responsive to monitoring the at least one individual, determines, by the at least4AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATION Appl. No.: 15/723,650one processor, a score associated with a mental state of the at least one individual regarding responding to the inquiry prior to the at least one individual responding to the inquiry; wherein the score associated with the mental state of the at least one individual is determined according to data monitored from the at least one electronic informational source (Fig 3 and paragraphs [79-95]; Thieberger discloses that based on the gathered emotional data that a score is determined associated with the event that triggered the monitoring. Thieberger discloses that the emotional states and scores can be associated and determined through various stages (before an event and after an event [76]).); 
when the determined score is below a predetermined threshold, withholds the inquiry from being provided to the at least one individual and generates a signal indicative of a recommended communication with the at least one individual; wherein generating the signal indicative of the recommended communication comprises automatically transmitting, by the at least one processor, an electronic message to at least one second individual indicating the recommended communication between the at least one second individual and the at least one individual should be performed (Paragraphs [90-95]; Thieberger discloses that the system has a threshold ; 
causes, by the at least one processor, the inquiry to be provided to the at least one individual on a user interface of a display subsequent to the recommended communication being performed; wherein when the determined score is above the predetermined threshold, the causing of the inquiry to be provided to the at least one individual is automatically performed without the generating of the signal indicative of the recommended communication (Paragraphs [80-95 and 164-169]; Thieberger discloses that if the score is above a threshold then no modification is to be made interpreted as automatically performed without the generating of the signal indicative of the recommended communication which also interprets within the “subsequent to the recommended communication” as there is no communication thus the system is always subsequent to the recommended communication.), and 
Thieberger discloses an automatic event instance that monitors and scores emotional states of users with regards to modifying or not modifying 
Besner teaches responsive to receiving an indication that an inquiry of at least one individual is upcoming or currently outstanding wherein the inquiry comprises a first instance of a survey or questionnaire (Paragraphs [43-54]; Besner teaches that an employee feedback system can display and provide an employee feedback/survey on an employee computing device. 
The combination is through the employee feedback survey launching via a button through which the employee launces an inquiry as taught by Besner (Fig 5 and paragraphs [50-51]) that in combination would be disabled/enabled by the emotional state as interpreted through Thieberger. This would allow a survey to be taken by an employee that is not too angry or upset by external bias or emotions (Thieberger discloses that the system can detect emotion based on an article that a user has recently viewed [78]). Thus the employee survey will have better data related to the feedback desired that is unaffected by external forces within/outside the workplace.)
responsive to completing the inquiry by that at least one individual, receives, by the at least one processor, feedback associated with the inquiry from the at least one individual and automatically generating a feedback indication displayed in a subsequent inquiry provided to the at least one individual, wherein the feedback indication is representative of changes or additions to the workspace caused responsive to the feedback associated with the inquiry (Paragraphs [55-62]; Besner teaches a feedback element that provides response statistics and analysis based on employee survey results. The interpretation of the “automatically” is that a webpage is provided for the employee and thus within the example of email provided within the originally filed specification [72].
Examiner notes that what the feedback contains is non-functional descriptive material. Besner teaches a feedback component and that the feedback represent “changes or additions to the workspace caused responsive to the feedback associated” does not alter or change system. The functional requirement is a feedback indication and Besner teaches that within the interpretation. Refer to MPEP 2111.05.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the emotional state scoring system for determining and notifying at different stages of an event of Thieberger to have the event be an employee survey and provide feedback from the inquiry to show the feedback of the inquiry as taught by Besner since the claimed invention is merely a combination of old elements and the element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable since employee surveys are an 
Therefore, from this teaching of Besner, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the emotional state scoring system for determining and notifying at different stages of an event of Thieberger to have the event be an employee survey and provide feedback from the inquiry to show the feedback of the inquiry as taught by Besner for the purposes of an angry employee might not provide the most accurate assessment for a survey regardless of true feelings about the program thus knowing the mental/emotional state of an employee before gathering feedback would be beneficial to modify or change the survey or timing of delivery.  
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the system identifies a presence of the individual using facial information; 
identifying a presence of the at least one individual, specific to the inquiry, in a workspace according to facial information detected by a facial recognition operation performed using a camera of a device associated with the at least one individual responsive to identifying the at least one individual is present in the workspace (Paragraphs [33-37]; Kong teaches that a workplace clock-in/clock-out system using biometric information such as facial information. This would be in combination of Thieberger disclosing that the mental state system monitors through cameras such as cameras located on an employee monitor. This in combination would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that whatever analysis is provided is applied to the proper employees (ensuring no misattribution of a low emotional state is tied to an absent employee).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mental state facial monitoring system of the combination to include the ability for the facial information to identify employees and to clock-in the employee as taught by Kong since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art this would have recognized the results of the combination were predictable as this would allow specific monitoring through the camera when the employee 
Therefore, from this teaching of Kong, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mental state facial monitoring system of the combination to include the ability for the facial information to identify employees and to clock-in the employee as taught by Kong for the purposes of this would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that whatever analysis is provided is applied to the proper employees (ensuring no misattribution of a low emotional state is tied to an absent employee).
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein when the determined score is below the predetermined threshold, the causing of the inquiry to be provided to the at least one individual is performed after the generating of the signal indicative of the recommended communication (Paragraphs [135-143]; Thieberger discloses that the user has viewing access based on the score emotional state of the user. This access is interpreted as the user having access to the inquiry of Besner and the view is the modified viewing and allowing of access to the survey until the user is below the threshold.).  
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein the determining of the score is further based on electronic messages associated with the at least one individual (Paragraphs [4-10 and 220-239]; Thieberger discloses different methods that include user text inputs (interpreted as messages) into the system.).  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein the recommended communication is associated with the inquiry (Paragraphs [90-95 and 135-143]; Thieberger discloses that a notification can be sent to a second user to modify in regards to a user being a score associated with the emotional/mental state. The modification can include what the user has access to view based on the score emotional state of the user. This access is interpreted as the user having access to the inquiry of Besner and the view is the modified viewing and allowing of access to the survey until the user is below the threshold.).  
Regarding claim 15, Thieberger discloses a computer program product for receiving feedback from individuals by one or more processors, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that (Paragraphs [97 and 238-245]; Thieberger discloses aspects of the computer architecture for a software-based implementation on a computer.), 
an executable portion that, responsive to identifying the at least one individual is present in the workspace, automatically commences, by the one or more processors, monitoring at least one electronic informational source of the at least one individual (Paragraphs [67-78]; Thieberger discloses that the system determines the emotional state of a group (or other work-related groupings such as department, subgroups, or specific users) can be assessed automatically based on an event (interpreted as an inquiry of at least one individual is upcoming). The indication that an inquiry is upcoming has the system monitor employee information prior to the scheduled announcement (first statistical data) and then immediately after the announcement (second statistical data) such that the interpretation is through the information is collected commencing monitoring of the individual/group of employees. The emotional state is derived from monitoring different elements and Thieberger discloses facial recognition collection [4-10 and 230-241].); 
the at least one electronic informational source includes the facial information and physiological information, inclusive of vital sign measurements as captured by sensors of a wearable device worn by the at least one individual (Paragraphs [230-241]; Thieberger discloses that the ; 
an executable portion that, responsive to monitoring the at least one individual, determines, by the one or more processors, a score associated with a mental state of the at least one individual regarding responding to the inquiry prior to the at least one individual responding to the inquiry; wherein the score associated with the mental state of the at least one individual is determined according to data monitored from the at least one electronic informational source (Fig 3 and paragraphs [79-95]; Thieberger discloses that based on the gathered emotional data that a score is determined associated with the event that triggered the monitoring. Thieberger discloses that the emotional states and scores can be associated and determined through various stages (before an event and after an event [76]).); 
an executable portion that, when the determined score is below a predetermined threshold, withholds the inquiry from being provided to the at least one individual and generates a signal indicative of a recommended communication with the at least one individual; wherein generating the signal indicative of the recommended communication comprises automatically transmitting, by the one or more processors, an electronic message to at least one second individual indicating the recommended communication between the at least one second individual and the at least one individual should be performed (Paragraphs [90-95]; Thieberger discloses that the system has a threshold element where based on the scores determines a business process or other aspect is negative (lower than a predefined threshold) and a notification can be sent to a second individual (manager, IT, business analyst) in regards to modification, replacement, or outsourcing of the process (interpreted as recommended communication between an individual and second individual). Some examples of the modifications for presenting to a user are disclosed in Figs 23-25 and paragraphs [139-141].);
 an executable portion that causes, by the one or more processors, the inquiry to be provided to the at least one individual on a user interface of a display subsequent to the7AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATION Appl. No.: 15/723,650recommended communication being performed; wherein when the determined score is above the predetermined threshold, the causing of the inquiry to be provided to the at least one individual is automatically performed without the generating of the signal indicative of the recommended communication (Paragraphs [80-95 and 164-169]; Thieberger discloses that if the score is above a threshold then no modification is to be made interpreted as automatically performed without the generating of the signal indicative of the recommended communication which also interprets within the “subsequent to the recommended communication” as there is no communication thus the system is always subsequent to the recommended communication.); 

Besner teaches wherein the inquiry comprises a first instance of a survey or questionnaire and responsive to receiving an indication that an inquiry of at least one individual is upcoming or currently outstanding (Paragraphs [43-54]; Besner teaches that an employee feedback system can display and provide an employee feedback/survey on an employee computing device. 
The combination is through the employee feedback survey launching via a button through which the employee launces an inquiry as taught by Besner (Fig 5 and paragraphs [50-51]) that in combination would be disabled/enabled by the emotional state as interpreted through Thieberger. This would allow a survey to be taken by an employee that is not too angry or upset by external bias or emotions (Thieberger discloses that the system can detect emotion based on an article that a user has recently viewed [78]). Thus the employee survey will have better data related to the feedback desired that is unaffected by external forces within/outside the workplace.), 
an executable portion that, responsive to completing the inquiry by that at least one individual, receives, by the one or more processors, feedback associated with the inquiry from the at least one individual and automatically generating a feedback indication displayed in a subsequent inquiry provided to the at least one individual, wherein the feedback indication is representative of changes or additions to the workspace caused responsive to the feedback associated with the inquiry (Paragraphs [55-62]; Besner teaches a feedback element that provides response statistics and analysis based on employee survey results. The interpretation of the “automatically” is that a webpage is provided for the employee and thus within the example of email provided within the originally filed specification [72].
Examiner notes that what the feedback contains is non-functional descriptive material. Besner teaches a feedback component and that the feedback represent “changes or additions to the workspace caused responsive to the feedback associated” does not alter or change system. The functional requirement is a feedback indication and Besner teaches that within the interpretation. Refer to MPEP 2111.05.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the emotional state scoring system for determining and notifying at different stages of an event of Thieberger to have the event be an employee survey and provide 
Therefore, from this teaching of Besner, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the emotional state scoring system for determining and notifying at different stages of an event of Thieberger to have the event be an employee survey and provide feedback from the inquiry to show the feedback of the inquiry as taught by Besner for the purposes of an angry employee might not provide the most accurate assessment for a survey regardless of true feelings about the program thus knowing the mental/emotional state of an employee before gathering 
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the system identifies a presence of the individual using facial information; 
Kong teaches identifying a presence of the at least one individual, specific to the inquiry, in a workspace according to facial information detected by a facial recognition operation performed using a camera of a device associated with the at least one individual responsive to identifying the at least one individual is present in the workspace (Paragraphs [33-37]; Kong teaches that a workplace clock-in/clock-out system using biometric information such as facial information. This would be in combination of Thieberger disclosing that the mental state system monitors through cameras such as cameras located on an employee monitor. This in combination would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that whatever analysis is provided is applied to the proper employees (ensuring no misattribution of a low emotional state is tied to an absent employee).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mental state facial monitoring system of the combination to include the ability for the facial information to identify employees and to clock-in the employee as 
Therefore, from this teaching of Kong, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mental state facial monitoring system of the combination to include the ability for the facial information to identify employees and to clock-in the employee as taught by Kong for the purposes of this would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that whatever analysis is provided is applied to the proper employees (ensuring no misattribution of a low emotional state is tied to an absent employee).  
Regarding claim 17, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein when the determined score is below the predetermined threshold, the causing of the inquiry to be provided to the at least one individual is performed after the generating of the signal indicative of the recommended communication (Paragraphs [135-143]; Thieberger discloses that the user has viewing access based on the score emotional state of the user. This access is interpreted as the user having access to the inquiry of Besner and the view is the modified viewing and allowing of access to the survey until the user is below the threshold.).  
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein the determining of the score is further based on electronic messages associated with the at least one individual (Paragraphs [4-10 and 220-239]; Thieberger discloses different methods that include user text inputs (interpreted as messages) into the system.).  
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein the recommended communication is associated with the inquiry (Paragraphs [90-95 and 135-143]; Thieberger discloses that a notification can be sent to a second user to modify in regards to a user being a score associated with the emotional/mental state. The modification can include what the user has access to view based on the score emotional state of the user. This access is interpreted as the user having access to the inquiry of Besner and the view is the modified viewing and allowing of access to the survey until the user is below the threshold.)
Response to Arguments
In response to the arguments filed December 15, 2020 on pages 10 regarding the 35 USC 112 rejection. Examiner agrees that the claim amendments has cancelled the specific claim elements and thus the 35 USC 112 rejection has been removed.
In response to the arguments filed December 15, 2020 on pages 10-14 regarding the 35 USC 101 rejection, specifically that the claim amendments are directed towards the optimal time based on the threshold value.
Examiner respectfully disagrees.
Examiner notes that the claim limitations that are being argued have been cancelled. It is noted that the features upon which applicant relies (i.e., the optimal time based on the threshold value) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to the arguments directed to the newly amended claim elements being directed towards an improvement, Examiner notes that the physiological information based on a wearable is merely adding an additional element that is directed towards a generic technological aspect to implement. The score is merely being determined by generic technologies using generic analysis. There is no discussion as to how the score is 
Lacking any further arguments, claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are maintaining the 35 USC 101 rejection, as rejected above in light of the amended claim limitations.
In response to the arguments filed December 15, 2020 on pages 10-14 regarding the 35 USC 103 rejection, specifically that the cited prior art does not anticipate the amended claim elements.
Examiner respectfully disagrees.
Besner teaches [55-62] a feedback element that provides response statistics and analysis based on employee survey results (as discussed by 
Examiner notes that what the feedback contains is non-functional descriptive material. Besner teaches a feedback component and that the feedback represent “changes or additions to the workspace caused responsive to the feedback associated” does not alter or change system. The functional requirement is a feedback indication and Besner teaches that within the interpretation. The arguments that Besner does not teach the specific type of content within the feedback is non-functional and thus Besner teaches the functioning of the feedback as claimed. Refer to MPEP 2111.05.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Thieberger in view of Besner, and, where appropriate, in further view of Kong. 
Lacking any further arguments, claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are maintaining the 35 USC 103 rejection, as rejected above in light of the amended claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Phan et al [2018/0203926] (evaluation that uses health and other information to base the eval for a user within a group of users);
Caskey et al [2014/0012912] (disabling web-based applications and other computer aspects based on user’s mental and physiological state);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689